DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 33, 35-37 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-32, 34, 36-38 and 41-42 of copending Application No. 16/772,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 21 represents an obvious attempt to broaden the scope of the reference claim 22, wherein the broadening is achieved by removing the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what the percent is based on, e.g., the total weight of the hydrogens in the molecule, the total number of hydrogen atoms in the molecule, the molecular weight, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0121509 A1 to Belin et al. in view of US 2015/0065655 A1 to Blok et al.
Regarding claim 21, Belin disclose a tire (see claims 17-18) having a tread comprising a rubber composition based on an elastomeric matrix comprising at least 50 phr of an SBR and 1-40 phr of either natural rubber or a synthetic polyisoprene (claim 6), a reinforcing filler comprising predominantly carbon black with a CTAB specific surface area of at least 90 m2/g, 2-40 phr of a styrene-dicyclopentadiene plasticizing resin, and a crosslinking system (examples). Belin fails to teach an aircraft tire, and fails to exemplify a composition comprising 0-80 phr of BSR and 20-100 phr of the isoprene elastomer. Nevertheless, regarding the claimed elastomeric matrix, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified Belin’s composition by adjusting the relative amounts of the SBR and isoprene elastomer in the permissible ranges of 50-100 phr and 1-40 phr, respectively, such as and including the sub-ranges of 60-80 phr SBR and 20-40 phr polyisoprene, because the modification represents nothing more than a non-consequential variation within the confines of the prior art inventive embodiment. As to the claimed aircraft tire, Blok discloses a composition comprising an elastomer such as SBS or NR [0010], a reinforcing filler such as carbon black [0044], a hydrocarbon resin 
The features of claims 22-23 are disclosed by Belin as mentioned. Regarding claim 24, Belin teaches that the elastomer may be functionalized with tin for better coupling with the carbon black [0034]. The figure corresponding to that in claim 25 is 10-35% [0038]. Claims 26-29 are obvious for the reasons discussed above. Belin discloses the features of claims 30-31 in paragraphs [0047], [0048] and [0056]. Regarding claims 32-38, the hydrocarbon resins employed in Belin’s composition and in the instant application are identical, such as Novares® TC160 and Novares® TC100 (compare the examples). Therefore, the features set forth in these claims are disclosed by Belin. 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/017123 A1 (= US 2018/0215905 A1) to Mangeret in view of US 2017/0121509 A1 to Belin et al. 
Regarding claim 21, Mangeret discloses an aircraft tire having 2-12 carcass plies and a size of at least 18 inches, and having tread made from a rubber composition comprising 15-75 phr of an isoprene elastomer, 25-85 phr of a tin-functionalized butadiene-styrene copolymer (the total content of these two components is 45-100 phr) 2/g [0055], and a crosslinking system [0063], wherein the composition may further comprise a plasticizer [0067]. Mangeret fails to teach the claimed hydrocarbon resin. However, Belin, discussed above, teaches that the inclusion of 2-40 phr of the aromatic dicyclopentadiene plasticizing resin enables a high filler load, which is necessary for enhanced wear resistance, with improved processability and without the drawbacks often associated with the use of plasticizers (p. 1, left column). Consequently, as Mangeret is searching for an aircraft tire with improved wear resistance (abstract), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the tire disclosed by Mangeret by incorporating 2-40 phr of the hydrocarbon resin disclosed by Belin as a plasticizer in the rubber composition in order to facilitate a high filler load and, hence, an improved wear resistance.
Mangeret discloses the features of claims 22-23 in paragraph [0026] and those of claim 25 in [0034]. Claims 24, 26-29 and 39-40 are disclosed by Mangeret as explained above. The features of claims 30-32 are disclosed by Mangeret in paragraphs [0053], [0058], [0061], and [0062]. The features of claims 33-38 are disclosed by Belin as explained. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762